     Case 1:18-cr-00025-JPJ-PMS Document 1132-1 Filed 05/21/20 Page 1 of 1 Pageid#:
                                        14253
                                   P
                                   fz              +
                                   â T
                                    .


                                         ej
                               -   / 9                                       >
                               <> .c .:                                      s,
                                                                             .


                               L o j.
                                    ,.
                                     0s.
                                       o
                                       6
                                   &                                         j

                       c -
           o           2.
     N.>
               &
           2 7/
o
,'
           k &-
              Y
              @
           3 J &.  F
                   .   -

 D4,hh.
     '.'
           2-  @
               v
           D   P

 &%
           7%
           #$o
           +           o
 %                     Q'
     =     y
           X
     Qo                    &
     O     U
           L
                       7
                       c
           &
                                         (m
                                         to                            1'
                                        >< ;mEI         ''k             j
                                        t? <        .
                                                        t.               '
                                        4 133                 ,          <
                                        )x          .     ? )
                                        '
                                        tc               $ ,t
                                                            p
                                        j;(.
                                           >/1 '        t         '',
                                                                    '.
                                                                     '' 1
                                         $                               2
                                        f -Tl                          1x
                                                                       .
                                        . O                             %
                                        '
                                        #x717
                                                        ,.;             h
                                                                        .
                                                                        k
                                        *<          .   z               N
                                        'm                I
                                        i 7:1       '.: #1            a.
                                                                       ! k
                                        z'   C           j         ,  )
                                        .t/1          t            .7 v
                                        />         '' '           ''
                                                                  œr J.
